Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Currently, claims 1-5, 7-19 are pending in the instant application.  Claim 6 and 20-21 has been canceled, claims 2-4, 11, 14-19 are withdrawn.  This action is written in response to applicant’s correspondence submitted 10/12/2021. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final.

Claims 1, 5, 7-10, 12-13 are under examination with regard to the elected combination of CCNB2, NEK2, RRM2, TOP2A, and CENPE. 
Withdrawn Rejection
The rejection of claims 1, 5, 7-10, 12-13 under 35 USC 101 are withdrawn in view of the amendment to the claims.
The objection of claim 9 is withdrawn in view of the amendment to the claims. 
New Grounds of Rejection
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7-10, and 12-13  are rejected under 35 U.S.C. 103 as being unpatentable over Gehrmann (US 2009/0311700 A1) in view of Sgroi (US 2013/0281502 A1), Kung (Mol. Cancer Therapeutics, 2014, 13(8): 2104-15) , and Shubbar (BMC Cancer, 2013, 13:1, pp 1-10).
Gehrmann teaches prognosis of breast cancer patients based on measurement of expression level of marker genes in tumor samples of breast cancer patients (see para 1).  Gehrmann teaches determining the expression level of at least one gene in a tumor sample, comparison of expression level with a predetermined threshold level, and determining prognosis which encompasses estimation of likelihood of metastasis free survival over a predetermined period of time, including 5 years (see 14-16 and 22).  Gehrmann teaches marker genes include CCNB2, NEK2, RRM2, TOP2A, and CENPE (see table 1).  Gehrmann teaches overexpression is determined when the expression level of the gene is at least 2 fold or higher than a reference cell type which include muscle cells or non-cancerous breast tissue cells (comparing the measured mRNA expression from tumor sample with mRNA expression level of same gene in healthy, non-tumor sample ) (see para 39) (claim 9).  Gehrman teaches 5 marker genes are used (see para 
Sgori teaches gene expression levels are useful for providing prognostic determinations and predictive determinations, such as responsiveness to a course of treatment (see para 16).  Sgori teaches gene expression levels of NEK2 and RRM2.  Sgori teaches identification of subject for benefit from a switch in endocrine therapy (see para 21 and para 83). Sgori teaches determining prognosis of a patient by expression levels and then selecting a treatment for a patient within the gene expression (see para 78).  Sgori teaches high risk (high expression) and low risk (low expression) (see para 81). Sgori teaches identifying patients for treatment and further teaches treating subjects with endocrine therapy (see para 20 and 21)

Sparano et al. teaches TOP2A expression is detected in breast cancer.  Sparano teaches TOP2 increased expression is significantly associated with recurrence and associated with significantly higher relapse rates at 5 years (see page 755, last column cont’d to page 756). Sparano teaches analysis of increased TOP2A expression is useful for indicating the benefit of adding chemotherapy (see pg. 751, 1st column).
Shubbar teaches CCNB2 expression can stratify breast cancer patients in a high risk group and is a prognostic marker for unfavorable patient prognosis (see pg. 8, 2nd column).  Shubbar teaches accuracy of patient prognosis may be improved by measuring CCNB2 expression in breast cancer (see pg. 8, 1st column).  Shubbar teaches elevated expression of CCNB2 is associated with shorter disease specific survival (see figure 2). Shubbar further teaches mRNA expression of CCNB2 is consistent with protein expression level in breast cancer (see figure 5).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to improve the method of detecting expression of CCNB2, NEK2, RRM2, TOP2A, and CENPE and identifying prognosis of breast cancer as taught by Gehrmann to include further identifying treatment and administer treatment, including endocrine therapy or chemotherapy as taught by Sgori.  The ordinary artisan would have been motivated to improve the method of identifying prognosis of breast cancer by expression of CCNB2, NEK2, RRM2, TOP2A, and CENPE, to stratify patients using a 5 gene set because Gehrman suggests a 5 gene analysis and Sgori uses 5 genes to identify prognosis of breast cancer patient.  Because Sgori 

Because both Gehrmann and Sgori teach gene expression analysis for stratifying patients for disease free survival and prognosis of breast cancer and Sgori, Sparano, Kung, and Shubbar teach expression of CENPE, TOP2A, CCNB2, NEK2, and RRM2 in breast cancer patients and stratifying patients as 5 year recurrence rate, it would have been obvious to one skilled in the art to include the additional step of assigning treatment, specifically endocrine therapy for patients that have likelihood of relapse free 5 year survival as taught by Sgori  or chemotherapy for patients have likelihood of relapse as taught by Sparano in the method of Gehrmann, in order to achieve the predictable result of determining median expression level, stratifying patients and assigning and treating breast cancer patients with a hormone therapy to patients that have a likelihood of relapse free 5 year survival of over 70% or with chemotherapy in patients that are less likely to have a relapse free 5 year survival. 
Response to Arguments
While the above rejection is a new grounds of rejection the traversal on pages 10-12 of the response filed 10/12/2021 is applicable to the new rejection and is addressed below.  The response asserts that Gehrmann does not teach comparison of a median mRNA expression of a set of genes with a median mRNA expression of same set of genes in a non-tumor sample.  The 
The response further asserts that Sgori does not teach stratifying patients into low or high expression group based on median mRNA expression of a set of genes CCNB2, NEK2, RRM2, TOP2 and CENPE in the tumor sample compared to the median mRNA expression of the same 

	



Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAE L BAUSCH/Primary Examiner, Art Unit 1634